CAPOTOSTO, J.
In an action for negligence the jury returned a verdict for the plaintiff the sum of $375. The defendant moves for a new trial.
The accident occurred about 6:15 P. M., February 4, 1931, on Smith Street in the City of Providence. The street was slippery from ice and snow. The plaintiff, who was crossing Smith Street, was struck by the defendant's automobile somewhere between the middle of the street and the curb towards which she was walking. The defendant admitted that his car skidded and went from between ten to fourteen yards after striking the plaintiff. The plaintiff and the defendant were the only witnesses produced on the question of liability. Their stories were conflicting and raised a square issue of fact on this proposition.
The plaintiff suffered injuries which, in addition to the usual bruises and nervous shock, included a fracture of the radius near the elbow, a commi-nuted fracture of the left wrist and a fracture of three ribs just below the shoulder blades. The damages are obviously inadequate, but the plaintiff makes no complaint. She is a girl living from day to day upon the slender compensation of a housemaid. The defendant, on his part, did assist her financially during her disability to the extent of eighty or eighty-five dollars in small amounts of from five to fifteen dollars. The plaintiff’s silence on the question of damages may be explained by a combination of circumstances, such as the closeness of liability, financial inability to continue litigation, and appreciation of assistance voluntarily given in time of absolute need.
Although reasonable men might honestly differ on the question of liability, it is not the duty of this Court to disturb a jury’s finding on that issue which can be and is supported by one view of the evidence. The defendant is fortunate. Instead of asking for a new trial he should congratulate himself upon his good luck and pay the nominal damages assessed by the jury.
Motion for new trial denied.